DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shoaib Mithani on 5 May 2022.

The application has been amended as follows: 
	In claim 21, line 5, between “a” and “temperature”, the text ---present--- has been inserted;

	In claim 21, line 16, before “present”, the text “a” has been changed to ---the---;
	In claim 21, line 16, between “present” and “temperature”, the text “exterior” has been deleted;
	In claim 21, line 16, after “temperature” the text ---of the ambient air--- has been inserted prior to “and multiplying”;


In claim 32, line 5, between “a” and “temperature”, the text ---present--- has been inserted;

	In claim 32, line 15, before “present”, the text “a” has been changed to ---the---;
	In claim 32, line 15, between “present” and “temperature”, the text “exterior” has been deleted;
	In claim 32, line 15, after “temperature” the text ---of the ambient air--- has been inserted prior to “and multiplying”.

	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose or teach the claimed details of the defrost cycle particularly with respect to the calculation of the frost-collection rate in combination with the features of evaluating the need to calculate the frost-collection rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763